EXHIBIT AMENDMENT NO. 1 TO TRUST AGREEMENT This Amendment No. 1 to the Trust Agreement (the “Trust Agreement”) by and between Alliance Mutual Holding Company (the “MHC”) and the persons designated below as trustees (collectively, the “Trustee”) is dated and is effective as of December 17, 2008. The Trust Agreement was originally effective as of August 21, 1996.Capitalized terms which are not defined herein shall have the same meaning as set forth in the Trust Agreement. WITNESSETH: WHEREAS, the MHC is the successor to Greater Delaware Valley Holdings, a Mutual Holding Company (“GDVH”), which was an original signatory to the Trust Agreement; WHEREAS, PNC Bank, N.A., the original trustee under the Trust Agreement, is no longer the trustee under the Trust Agreement; WHEREAS, the MHC desires to appoint the following persons to serve as the Trustee under the Trust Agreement – Dennis D. Cirucci, Peter J. Meier and Janette Babikian; WHEREAS, The
